Citation Nr: 0909633	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  06-26 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970 and from September 1970 to August 1971.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision in which the 
RO, in pertinent part, assigned a 50 percent rating for PTSD, 
effective September 1, 2005, and denied the veteran's claim 
for entitlement to a TDIU.  In a January 2006 rating 
decision, the RO confirmed its earlier denial of a TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.


REMAND

In a January 2009 VA Form 21-4138, the Veteran requested to 
appear personally at a hearing before the Board at the RO.  
He did not specify the type of hearing desired. 

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since the RO schedules video conference hearings and 
hearings before a Veterans Law Judge held at the RO (Travel 
Board), a remand of these matters to the RO is warranted.  
See, e.g., 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2008).

On remand, the RO should clarify what type of Board hearing 
the Veteran wants (a video conference or a Travel Board 
hearing).  If the Veteran wants either a video conference or 
a Travel Board hearing, the RO should take appropriate action 
to schedule such a hearing.
 
Accordingly, the case is REMANDED for the following action:

The Veteran should be asked to specify 
the type of Board hearing he desires.  If 
the Veteran wants either a video 
conference or a Travel Board hearing, the 
RO should schedule such hearing before a 
Veterans Law Judge, at the RO, pursuant 
to the January 2009 request.  The RO 
should notify the Veteran and his 
representative of the date and time of 
the hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2008).  After the hearing is 
conducted, the matter should be returned 
to the Board in accordance with current 
appellate procedures.

If the Veteran no longer desires a Board 
hearing, a signed writing to that effect 
should be placed in the claims file, and 
the claims file should be returned to the 
Board.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




